                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  ROANN K. S.,
                                                    CV 19-09-M-KLD
                       Plaintiff,

  vs.                                                ORDER

  ANDREW M. SAUL, Commissioner
  of Social Security,

                       Defendant.

        On October 7, 2019, the Court entered judgment reversing the

Commissioner’s decision denying Plaintiff’s application for Title II disability

insurance benefits and remanding this case for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). On October 30, 2019, the Commissioner filed

a motion to alter or amend the judgment pursuant to Federal Rule of Civil

Procedure 59(e).

        Reconsideration under Rule 59(e) “is an ‘extraordinary remedy, to be used

sparingly in the interests of finality and conservation of judicial resources.’”

Martin v. Colvin, 2015 WL 6690409 *1 (E.D. Cal. Oct. 30, 2015) (quoting Carroll
                                           1
v. Nakatani, 32 F.3d 934, 945 (9th Cir. 2003). A Rule 59(e) motion “may not be

used to relitigate old matters, or to raise arguments or present evidence that could

have been raised prior to the entry of judgment.” Martin, 2015 WL 6690409 *1

(quoting Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n. 5 (2008)). A Rule

59(e) motion should be granted when the court is “presented with newly

discovered evidence, committed clear error, or it there is an intervening change in

the controlling law.” McQuillion v. Duncan, 342 F.3d 1012, 1014 (9th Cir. 2003).

      The Commissioner argues it was clear error for this Court to conclude that

the ALJ should have developed the record further and to remand this case for the

purposes of obtaining a consultative physical examination. The Commissioner

cites regulations providing that the residual functional capacity finding is an

administrative finding, reserved to the Commissioner. 20 C.F.R. § 404.1527(d)(2).

The Commissioner also points to regulations stating that “the administrative law

judge or the administrative appeals judge at the Appeals Council (when the

Appeals Council makes a decision) is responsible for assessing [the claimant’s]

residual functional capacity.” 20 C.F.R § 404.1546(c).

      Consistent with these regulations, the Ninth Circuit has held that “it is the

responsibility of the ALJ, not the claimant’s physician, to determine residual

functional capacity.” Vertigan v. Halter, 26 F.3d 1044, 1049 (9th Cir. 2001). “In

                                          2
addition, the ALJ is responsible for translating and incorporating clinical findings

into a succinct RFC.” Rounds v. Comm’s Soc. Sec. Admin., 807 F.3d 996, 1006 (9th

Cir. 2015).

      The Commissioner argues these well-established principles demonstrate that

the Court committed clear error in remanding this case for the purpose of obtaining

a consultative physical examination. The Commissioner maintains there was

sufficient evidence in the record for the ALJ to accurately assess Plaintiff’s

physical residual functional capacity and takes the position that the ALJ was not

required to develop the record further by obtaining a physical capacity

examination.

      The Court recognizes that the ALJ is responsible for making the residual

capacity finding, which often requires translating medical opinions and clinical

findings into specific functional limitations. As set forth in the remand order,

however, the Court disagrees with the Commissioner as to the sufficiency of the

medical evidence regarding Plaintiff’s physical limitations. In moving to alter or

amend that order pursuant to Rule 59(e), the Commissioner is essentially seeking

to relitigate matters already ruled on by the Court. The Commissioner has not

shown that it was clear error for the Court to remand this matter for the ALJ to

further develop the record by obtaining a consultative physical examination for the

                                          3
purposes of identifying Plaintiff’s specific physical abilities and limitations.

Accordingly,

      IT IS ORDERED that the Commissioner’s motion to alter or amend the

judgment is DENIED.

             DATED this 14th day of November, 2019




                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           4
